Case 7:21-cv-05289-VB Document 7 Filed 07/30/21

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ae o--+X

In Re:

IN RE: VERNON 4540 REALTY LLC, :
Debtor, :

penne eee eee een eee nen nce ee eee nee een en eee eens x

BRENT CARRIER, :
Appellant,

V.

45-50 VERNON LP; JSMB 4540 LLC; JSMB

4540 MM LLC; CSC 4540, LLC,
Appellees.

ween neem nnn een eee ee eee eee wane x

 

 

ORDER

21 CV 5289 (VB)

Page 1 of 1

i
veceery Be

“apn

The Court held a status conference today at which appellant, proceeding pro se, and

counsel for appellees appeared by telephone. Accordingly, it is HEREBY ORDERED:

1. By August 13, 2021, appellant shall serve and file his brief.

2, By September 13, 2021, appellees shall serve and file their brief.

3, By September 27, 2021, appellant may serve and file a reply brief.

Chambers will mail a copy of this Order to appellant at the address on the docket.

Dated: July 30, 2021
White Plains, NY

SO ORDERED:

uw Vi

 

Vincent L. Briccetti
United States District Judge

Vy
\
1

 
